            Case 1:19-cv-11884-RA Document 51 Filed 09/10/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 09/10/2021


JULIEN GABILLY,

                                      Plaintiff,
                                                                 No. 19-CV-11884 (RA)
                          v.
                                                                         ORDER
CITY OF NEW YORK, RAHUL DASS, “JANE”
SARANTE, AND LATEEF STINSON,

                                     Defendants.


RONNIE ABRAMS, United States District Judge:

         As discussed at this morning’s conference, this action will be referred to the District’s

mediation program by separate order. Discovery is stayed pending the mediation. Within one

week of the conclusion of mediation, the parties are directed to file a status update. If mediation

is unsuccessful, the status update should include a proposed schedule for the expeditious

completion of discovery.

SO ORDERED.

Dated:          September 10, 2021
                New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
